Citation Nr: 0032524	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia of the patella with loose anterior cruciate 
ligament, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee post 
operative arthrotomy, meniscectomy, and chondromalacia of the 
patella, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back disorder 
secondary to service-connected bilateral knee disabilities.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.   


REMAND

In the November 1998 RO rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder on the grounds that the claim was not well 
grounded.  See Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  There 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the Board finds that a remand is required to obtain 
further medical evidence on the issues appealed.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In evaluating the severity of the veteran's bilateral knee 
disabilities, the Board must consider all pertinent 
diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that connection, the Board notes that 
the report of the October 1998 VA examination, the most 
recent examination of record, is not in compliance with 
requirements encompassed by 4.40 and 4.45 and DeLuca.  During 
that examination, the veteran complained of constant pain 
that increased with certain activities and he indicated that 
there was functional impairment during flare-ups.  That 
examination report does not, however, show that the examiner 
addressed whether there was any functional loss due to pain.  
Thus, the Board believes that an examination would be 
beneficial to examine the extent of any functional loss due 
to pain, and weakness, fatigability, incoordination or pain 
on movement of the veteran's bilateral knee joints.  

During the October 1998 VA examination, the examiner did not 
specifically diagnose a low back disorder.  However, he 
opined that the veteran's low back condition could be due to 
his knee condition, as he had had abnormal gait which was 
antalgic favoring the left knee.  Based on these statements 
by the examiner during the October 1998 VA examination, the 
Board believes that a remand is necessary to clarify the 
diagnosis and etiology of any low back disorder claimed as 
secondary to the service-connected bilateral knee 
disabilities.  Thus, the case must be remanded for resolution 
of these inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, the RO should instruct the appellant to submit 
medical evidence to support his assertions that his bilateral 
knee disabilities have worsened, and that he has a low back 
disorder secondary to those knee disabilities.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
contemporaneous VA examination subsequent to obtaining any 
further medical records is warranted.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1. The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's VA or private medical 
treatment for his bilateral knee 
disorders or claimed low back disorder 
not already associated with the file.  In 
particular, the RO should specifically 
seek private treatment records from "The 
Family Doctors" since January 1996.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded 
appropriate VA examinations to examine 
his bilateral knee disabilities and 
claimed low back disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examinations.  

The veteran should be provided a VA 
examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected bilateral knee disabilities.  
Any necessary tests or studies, including 
X- rays, should be conducted.  Tests of 
joint movement against varying resistance 
should be performed by the orthopedist.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected bilateral knee 
disabilities on the veteran's ability to 
work.  The examiner should explain the 
rationale for all opinions expressed.  
The claims folders must be made available 
to the examiner for review prior to the 
examination.

The RO also should arrange for the 
veteran to undergo a VA examination by 
board certified specialists in muscles, 
orthopedics and/or peripheral nerves, if 
available and as indicated, for the 
purpose to determine the nature and 
extent of any  low back disorder found to 
be present.  All indicated studies, 
including X-rays, should be performed.  
The examiner should provide an opinion as 
to the etiology of any  back disorder 
found; to include whether it is at least 
as likely as not that such disorder is 
related to the veteran's service-
connected bilateral knee disabilities or 
otherwise related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claims which are the subject of this 
decision.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



